                 UNITED STATES DISTRICT COURT

                      DISTRICT OF HAWAII


MICHAEL DAVID BRUSER, TRUSTEES     CIV. NO. 14-00387 LEK-RLP
UNDER THAT CERTAIN UNRECORDED
REVOCABLE LIVING TRUST AGREEMENT
DATED JULY 11, 1988, AS AMENDED,
DOING BUSINESS AS DISCOVERY BAY
CENTER; AND LYNN BRUSER,
TRUSTEES UNDER THAT CERTAIN
UNRECORDED REVOCABLE LIVING
TRUST AGREEMENT DATED JULY 11,
1988, AS AMENDED, DOING BUSINESS
AS DISCOVERY BAY CENTER;

               Plaintiffs,

     vs.

BANK OF HAWAII, A HAWAII
CORPORATION, AS TRUSTEE, AS
SUCCESSOR BY MERGER WITH
HAWAIIAN TRUST COMPANY, LIMITED,
A FORMER HAWAII CORPORATION AND
AS SUCCESSOR TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED
JUNE 6, 1974;

               Defendant.

________________________________
     vs.

JULIE G. HENDERSON, as Trustee
of the Julie G. Henderson
Irrevocable Trust, and as
Trustee of the Jean K. Gowans
Irrevocable Trust, and as
Trustee of the Louis L. Gowans,
Jr. Irrevocable Trust; RICHARD
L. GOWANS, as Trustee of the
Richard L. Gowans Irrevocable
Trust; KEVIN I. YOKOHAMA;
ASSOCIATION OF APARTMENT OWNERS
DISCOVERY BAY; SUSAN SHEETZ; and
PATRICIA SHEETZ BOW,

     Intervening Defendants.
________________________________
BANK OF HAWAII, a Hawaii
corporation, as Trustee, as
successor by merger with
Hawaiian Trust Company, Limited,
a former Hawaii corporation and
as successor Trustee under that
certain Trust Agreement dated
June 6, 1974,

     Counterclaim Plaintiff,

     vs.

MICHAEL DAVID BRUSER and LYNN
BRUSER, Trustees under that
certain unrecorded Revocable
Living Trust Agreement dated
July 11, 1988, as amended, doing
business as Discovery Bay
Center,

     Counterclaim Defendants.



          ORDER DENYING PLAINTIFFS’ OBJECTIONS AND ADOPTING
         THE MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION
               TO GRANT DEFENDANT’S MOTION FOR ORDER TO
          SHOW CAUSE AND TO DENY PLAINTIFFS’ COUNTER MOTION

            On May 2, 2019, the magistrate judge filed his

Findings and Recommendation to Grant Defendant’s Motion for

Order to Show Cause and to Deny Plaintiffs’ Counter Motion

     (“F&R”).    [Dkt. no. 253.1]   Plaintiffs/Counterclaim

Defendants Michael David Bruser and Lynn Bruser (“the Brusers”)


     1   The F&R is also available at 2019 WL 2194857
                                    2
filed their objections to the F&R (“Objections”) on May 17,

2019.   [Dkt. no. 254.]   On June 3, 2019, Defendant/Counterclaim

Plaintiff Bank of Hawaii (“BOH”) filed its memorandum in

opposition to the Objections.   [Dkt. no. 257.]   The Brusers

filed a reply memorandum on June 17, 2019.    [Dkt. no. 258.]   The

Court has considered the Objections as a non-hearing matter

pursuant to Rule LR7.2(e) of the Local Rules of Practice for the

United States District Court for the District of Hawaii (“Local

Rules”).

            The Brusers’ Objections are hereby denied and the F&R

is adopted for the reasons set forth below.   Further, the

Brusers are ordered to appear on September 4, 2019, at

3:30 p.m., to show cause why they should not be held in

contempt.

                             BACKGROUND

            The factual and procedural background of this matter

is summarized in this Court’s February 7, 2019 amended order

(“2/7/19 Order”) granting BOH’s motion for the appointment of a

temporary receiver and granting in part and denying in part

Intervenor Defendant/Counterclaim Plaintiff Association of

Apartment Owners of Discovery Bay’s substantive joinder, [dkt.




                                  3
no. 242,2] and the F&R, and only relevant facts will be discussed

here.

            On February 13, 2019, this Court approved the Order

Appointing Temporary Receiver (“Receivership Order”), which

granted Steve K. Sombrero (“Temporary Receiver”) with the

authority to, inter alia: “collect and hold proceeds from the

rental and operation of the Commercial Unit”;3 [Receivership

Order, dkt. no. 243, at 4;] “take full possession, control and

custody of the records of the Commercial Unit necessary to carry

out the duties set forth herein”; [id. at 5;] and “do any and

all other acts as the Temporary Receiver shall determine are

reasonable or necessary to complete the Temporary Receiver’s

duties hereunder relating to the Commercial Unit,” [id. at 6].

On March 26, 2019, BOH filed its Motion for Order to Show Cause




        2
       On November 23, 2018, this Court issued its Order
(1) Granting Defendant/Counterclaim Plaintiff Bank of Hawaii’s
Motion for Appointment of Temporary Receiver and (2) Granting in
Part and Denying in Part Intervenor Defendant/Counterclaim
Plaintiff Association of Apartment Owners of Discovery Bay’s
Substantive Joinder (“11/23/18 Order”). Dkt. no. 233, available
at 2018 WL 6161978. On November 30, 2018, the Brusers moved for
reconsideration of the 11/23/18 Order, [dkt. no. 234,] which
this Court granted in part and denied in part in its January 31,
2019 order (“Reconsideration Order”). Dkt. no. 241, available
at 2019 WL 404172. Pursuant to the Reconsideration Order, this
Court issued the 2/7/19 Order, which is also available at 2019
WL 497615.

        3
       The Commercial Unit is located at the Discovery Bay
Condominium, 1778 Ala Moana Boulevard, in Honolulu, Hawai`i.
See 2/7/19 Order, 2019 WL 497615, at *5.
                                  4
Why Plaintiffs Should Not be Held in Contempt for Failing to

Comply with Receivership Order (“OSC Motion”), which sought a

court order directing the Brusers to immediately turn over to

the Temporary Receiver the proceeds from the rental and

operation of the Commercial Unit, and its records; and hold the

Brusers in civil contempt for their failure to comply with the

Receivership Order.    [Dkt. no. 244.]   The Brusers filed their

memorandum in opposition to the OSC Motion on April 16, 2019

(“OSC Opposition”), which included their Counter-Motion for a

Stay of All District Court Proceedings, or in the Alternative

for the Removal of the Present Temporary Receiver (“Counter-

Motion”).   See dkt. nos. 250 (OSC Opp.), 250-3 (Counter-Motion).

The Counter-Motion stated it was brought pursuant to Local Rule

7.9, and sought a stay of the instant proceedings, pending the

Brusers’ appeals before the Hawai`i Supreme Court and the Ninth

Circuit, or in the alternative, to replace and appoint a new

temporary receiver.4   [Counter-Motion at 11-15.]




     4 The Brusers’ appeal to the Hawai`i Supreme Court (“State
Court Appeal”) is discussed in further detail in the
Reconsideration Order. See 2019 WL 404172, at *2-3. The
Brusers filed their notice of appeal to the Ninth Circuit on
July 28, 2016, and the submission of the appeal was subsequently
vacated on December 11, 2018 (“Appeal Order”) pending the
outcome of the State Court Appeal. [Dkt. nos. 200 (notice of
appeal), 236 (Appeal Order).]


                                  5
          In the F&R, the magistrate judge recommended the

OSC Motion be granted because the Brusers had violated a

specific and definite order of this Court when they failed to

provide the records of the Commercial Unit to the Temporary

Receiver, and failed to either take every reasonable step to

comply with the Receivership Order, or articulate a reason why

compliance was not possible.   F&R, 2019 WL 2194857, at *3-4.

The magistrate judge also recommended this Court deny the

Counter-Motion, because, inter alia, it did not raise the same

subject matter as the OSC Motion pursuant to Local Rule 7.9, and

because this Court and the Ninth Circuit previously rejected the

Brusers’ request for a stay of the instant action.    Id. at *4-5.

          The Brusers now object to: 1) the magistrate judge’s

summary of the relevant background, which states the Brusers had

failed to pay the amounts owed under the Judgment in a Civil

Case (“Judgment”),5 or abide by its terms, for over two years;

[Objections at 4-5;] 2) the magistrate judge’s statement that

BOH continued to suffer harm because the Brusers refused to pay

the full amount of the trustee fees; [id. at 5-6;] 3) the

magistrate judge’s statement that the equities weighed against

granting the Brusers’ request for a stay; [id. at 6;] 4) the

portion of the F&R stating the Brusers violated this Court’s


     5 The Judgment was entered on June 28, 2016.    [Dkt.
no. 193.]
                                 6
order by failing to turn over records to the Temporary Receiver;

[id. at 7-9;] 5) the portion of the F&R stating the Brusers

failed to take every reasonable step to comply, or to explain

why they could not comply, with the Receivership Order; [id. at

9-10;] and 6) the magistrate judge’s denial of their Counter-

Motion, [id. at 11-12].

                              STANDARD

            Although the Brusers argue their Objections are

brought pursuant to Local Rule 74.1, this rule applies to a

party’s right to appeal the magistrate judge’s determination of

“any pretrial matter pending before the court, except those

motions delineated in LR72.4(a).”        (Emphasis added).   Because

the Judgment was entered on June 28, 2016, BOH’s OSC Motion is

actually a post-judgment motion for sanctions.       Therefore, Local

Rules 72.9 and 74.2 apply to the F&R.6       With regard to objections

brought pursuant to Local Rule 74.2, this Court has stated:




     6   Local Rule 72.9 provides:

                 Unless otherwise ordered, a post-verdict or
            post-judgment motion for sanctions shall
            automatically be referred to the magistrate judge
            assigned to the case in accordance with 28
            U.S.C. § 636(b)(3). The magistrate judge shall
            submit to a district judge findings and
            recommendations. The procedures for adjudicating
            such a motion shall be identical to those set
            forth in LR74.2.

(Emphases added).
                                     7
     Local Rule 74.2 provides: “Any party may
object to a magistrate judge’s case dispositive
order, findings, or recommendations . . . within
fourteen (14) days after being served with a copy
of the magistrate judge’s order, findings, or
recommendations.” See also Fed. R. Civ. P. 72(b)
(“Within 14 days after being served with a copy
of the recommended disposition, a party may serve
and file specific written objections to the
proposed findings and recommendations.”).

     This Court reviews a magistrate judge’s
findings and recommendations under the following
standard:

          When a party objects to a magistrate
     judge’s findings or recommendations, the
     district court must review de novo those
     portions to which the objections are made
     and “may accept, reject, or modify, in whole
     or in part, the findings or recommendations
     made by the magistrate judge.” 28 U.S.C.
     § 636(b)(1); see also United States v.
     Raddatz, 447 U.S. 667, 673 (1980); United
     States v. Reyna–Tapia, 328 F.3d 1114, 1121
     (9th Cir. 2003) (en banc) (“[T]he district
     judge must review the magistrate judge’s
     findings and recommendations de novo if
     objection is made, but not otherwise.”).

          Under a de novo standard, this Court
     reviews “the matter anew, the same as if it
     had not been heard before, and as if no
     decision previously had been rendered.”
     Freeman v. DirecTV, Inc., 457 F.3d 1001,
     1004 (9th Cir. 2006); United States v.
     Silverman, 861 F.2d 571, 576 (9th Cir.
     1988). The district court need not hold a
     de novo hearing; however, it is the court’s
     obligation to arrive at its own independent
     conclusion about those portions of the
     magistrate judge’s findings or
     recommendation to which a party objects.
     United States v. Remsing, 874 F.2d 614, 616
     (9th Cir. 1989).



                      8
          PJY Enters., LLC v. Kaneshiro, Civil No. 12–00577
          LEK–KSC, 2014 WL 3778554, at *2 (D. Hawai`i
          July 31, 2014) (alteration in PJY) (some
          citations omitted).

               However, “‘[f]rivolous, conclusive, or
          general objections [to a magistrate judge’s
          report and recommendation] need not be considered
          by the district court.’” Rodriguez v. Hill,
          No. 13CV1191–LAB (DHB), 2015 WL 366440, at *1
          (S.D. Cal. Jan. 23, 2015) (some alterations in
          Rodriguez) (quoting Marsden v. Moore, 847 F.2d
          1536, 1548 (11th Cir. 1988)). Thus, an objection
          to findings “without any analysis as to why [they
          are] inaccurate” is “insufficient to trigger
          review of those findings.” United States v.
          Rudisill, Nos. CR 97–327–PHX–ROX, CV 04–466–PHX–
          ROX, 2006 WL 3147663, at *1 (D. Ariz. Nov. 1,
          2006) (citation omitted). If courts required
          review in such circumstances, “‘judicial
          resources would be wasted and the district
          court’s effectiveness based on help from
          magistrate judges would be undermined.’”
          Bridgeman v. Stainer, No. 12–CV–212 BEN (PCL),
          2014 WL 1806919, at *1 (S.D. Cal. May 7, 2014)
          (some citations omitted) (quoting United State[s]
          v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007));
          see also Reyna–Tapia, 328 F.3d at 1122 (“the
          underlying purpose of the Federal Magistrates Act
          is to improve the effective administration of
          justice” (citing Peretz v. United States, 501
          U.S. 923, 928, 111 S. Ct. 2661, 115 L. Ed. 2d 808
          (1991)). Further, “[o]bjections that would not
          alter the outcome are moot, and can be overruled
          on that basis alone.” Rodriguez, 2015 WL 366440,
          at *1.

Muegge v. Aqua Hotels & Resorts, Inc., Civil 09–00614 LEK–BMK,

2015 WL 4041313, at *2 (D. Hawai`i June 30, 2015) (some

alterations in Muegge).




                                9
                              DISCUSSION

I.   Preliminary Matters

             Local Rule 74.2 provides that “[n]o reply in support

of objections . . . to a magistrate judge’s . . . proposed

order, findings, or recommendations shall be filed without leave

of court.”    The Brusers did not comply with Local Rule 74.2

because they did not first seek leave before filing their reply.

Although the reply was not properly filed, this Court has the

discretion to consider additional materials, and will consider

the reply and the attached exhibit in support of the Brusers’

Objections.    See Local Rule LR74.2 (“The district judge may

exercise discretion to receive further evidence.”).

             Next, BOH argues the Brusers’ Objections are untimely

because they were filed on May 17, 2019, which is more than

fourteen days after the F&R was filed, on May 2, 2019.      The F&R

was signed by the magistrate judge on May 2, 2019, but entered

into this Court’s electronic case filing system on May 3, 2019.

According to the Notice of Electronic Filing generated by the

Court’s CM/ECF system, which is attached to the Brusers’ reply

as Exhibit A, the Brusers were served with a copy of the F&R on

May 3, 2019.    See reply, Exh. A.     Fourteen days from May 3, 2019

is May 17, 2019; therefore, the Brusers’ Objections were timely

filed.   The Court now turns to the merits of the Objections.



                                  10
II.   The Background Information in the F&R

             The Brusers’ first, second, and third objections to

the F&R pertain to the manner in which the magistrate judge

summarized the procedural background of this case, including

this Court’s 2/7/19 Order.     To the extent the Brusers object to

the magistrate judge’s summary of this Court’s conclusion that

the Brusers failed to pay the amounts owed under the Judgment or

to abide by its terms, their objections are denied.     The

magistrate judge repeated, nearly verbatim, this Court’s

findings in its 2/7/19 Order.     Compare 2/7/19 Order, 2019 WL

497615, at *6 (“The Brusers have both failed to satisfy the

amounts owed under the Judgment and abide by its terms for over

two years.” (citing Findings of Fact and Conclusions of Law and

Order, filed 6/28/16 (“FOF/COL”) (dkt. no. 192), at 17-20)),7

with F&R, 2019 WL 2194857, at *1 (“the district court held that

the Brusers had failed to pay the amounts owed under the

Judgment and to abide by the terms of the Judgment for over two

years” (citing ECF No. 242 at 14)).     To the extent the Brusers

appear to challenge the basis of this Court’s findings in the

2/7/19 Order because they argue “[t]hat parroted conclusion is

inaccurate, and falsely painted the Brusers in a bad light with

the Magistrate,” [Objections at 4,] that argument is rejected as


      7   The FOF/COL is also available at 2016 WL 3580612.


                                  11
well.       This is essentially a challenge to this Court’s 2/7/19

Order, which the Brusers should have sought reconsideration of

within the applicable time provided under the Local Rules.8

Because they are raising this issue now, such arguments are

untimely.

               Second, the Brusers’ objection to the magistrate

judge’s summary of this Court’s 2/7/19 Order that “BOH continued

to suffer harm because the Brusers refused to pay the full

amount of the trustee fees,” is rejected.      [Objections at 5

(quotation marks omitted).]      The F&R accurately summarizes this

Court’s conclusions in the 2/7/19 Order.      Compare 2/7/19 Order,

2019 WL 497615, at *6 (“BOH has and continues to suffer harm

where the Brusers refused to pay the full amount of the Trustee

Fee”), with F&R, 2019 WL 2194857, at *1 (“Specifically, the

court held that BOH . . . continued to suffer harm because the

Brusers refused to pay the full amount of the trustee fees.”

(citation omitted)).      To the extent the Brusers are raising a

challenge to this Court’s conclusion in the 2/7/19 Order, that




        8
       As noted above, the Brusers did file a motion for
reconsideration of this Court’s 11/23/18 Order, which this Court
determined should be reviewed under Fed. R. Civ. P. 60. See
Reconsideration Order, 2019 WL 404172, at *3 (discussing
applicable rule applying to motions for post-judgment relief).
The Brusers’ motion for reconsideration did not raise any
argument as to the portion of the 11/23/18 Order pertaining to
the Court’s findings that the Brusers failed to comply with the
Judgment.
                                    12
argument is also rejected as untimely for the same reasons

stated above.

             Finally, the Brusers’ third objection to the

magistrate judge’s summary of the 2/7/19 Order regarding the

equities weighing against a stay, is rejected, because it is an

accurate summary of the 2/7/19 Order.    Compare 2/7/19 Order,

2019 WL 497615, at *6, with F&R, 2019 WL 2194857, at *1.    If the

Brusers are instead challenging this Court’s conclusions in the

2/7/19 Order, that argument is denied because the Brusers’ right

to move for reconsideration has passed.    The Court finds the

magistrate judge did not clearly err in summarizing this Court’s

2/7/19 Order, therefore this portion of the Brusers’ Objections

is denied.

III. Civil Contempt

             “Civil contempt . . . consists of a party’s

disobedience to a specific and definite court order by failure

to take all reasonable steps within the party’s power to

comply.”   Inst. of Cetacean Research v. Sea Shepherd

Conservation Soc’y (“Cetacean Research”), 774 F.3d 935, 945 (9th

Cir. 2014) (alteration in Cetacean Research) (citation and

quotation marks omitted).    “In a civil contempt action, the

moving party has the burden of showing by clear and convincing

evidence that the contemnors violated a specific and definite

order of the court.    The burden then shifts to the contemnors to

                                  13
demonstrate why they were unable to comply.”    Fed. Trade Comm’n

v. Enforma Nat. Prods., Inc., 362 F.3d 1204, 1211 (9th Cir.

2004) (brackets, citation, internal quotation marks omitted).

             The contempt “‘need not be willful,’” [In re
             Dual-Deck Video Cassette Recorder Antitrust
             Litig., 10 F.3d 693, 695 (9th Cir. 1993)]
             (quoting In re Crystal Palace Gambling Hall,
             Inc., 817 F.2d 1361, 1365 (9th Cir. 1987));
             however, a person should not be held in contempt
             if his action “appears to be based on a good
             faith and reasonable interpretation of the
             court’s order.” Id. (internal quotations and
             citations omitted).

Reno Air Racing Ass’n v. McCord, 452 F.3d 1126, 1130 (9th Cir.

2006).

     A.      Violation of a Specific and Definite Order

             The Brusers next object to the magistrate judge’s

finding that the Brusers violated a specific and definite order

“by failing to provide the records of the Commercial [Unit] to

the Temporary Receiver.”    [Objections at 7 (quotation marks

omitted).]    They argue the magistrate judge erred because the

Brusers wanted to first meet with the Temporary Receiver to

explain the records and the related management issues, rather

than immediately turn over the records to the Temporary

Receiver.    The Brusers assert the Temporary Receiver was

supposed to contact the Brusers’ counsel to arrange this

meeting, but “completely disappeared, apparently on a two- or

three-week vacation,” before BOH filed the OSC Motion.    [Id. at


                                  14
9.]   BOH argues the OSC Motion clearly demonstrates the Brusers

have failed to turn over records, failed to turn over rents, and

“have affirmatively directed their property manager to not

comply with the Temporary Receiver.”   [Mem. in Opp. at 16

(citation omitted).]

           Considering BOH’s and the Brusers’ arguments anew, it

does not appear the magistrate judge erred in finding the

Brusers failed to comply with a specific and definite order of

this Court.   The Receivership Order gave clear authority to the

Temporary Receiver to “take full possession, control and custody

of the records of the Commercial Unit necessary to carry out the

duties set forth herein”; [Receivership Order at 5, ¶ 2.A;] and

“[t]o collect and hold proceeds from the rental and operation of

the Commercial Unit at the Discovery Bay Condominium,

pending the final disposition of the Brusers’ Ninth Circuit

Appeal and of any further appellate review in the Trust

Litigation,” for payment in accordance with the Receivership

Order, [id. at 4, ¶ 1.A (footnote omitted)].   Although the

Receivership Order did not identify a deadline by which the

records or rents must be turned over, from the time the order

was issued to the date of BOH’s OSC Motion, the Brusers do not

appear to have complied with the order, but have instead

challenged it.



                                15
           Based on the Declaration of Steve K. Sombrero

(“Sombrero Decl.”), the Temporary Receiver made multiple efforts

to contact the Brusers, but the Brusers failed and/or refused to

return his calls and emails.   [OSC Motion, Sobrero Decl. at

¶ 3.]   The Temporary Receiver stated he was informed by the

Brusers’ property manager, Phillip Hunt, that the Brusers had

instructed him not to “interface” with the Temporary Receiver.

[Id. at ¶ 4.]   As of March 26, 2019, the Temporary Receiver

“ha[d] not received any rents, books, records, monies, or other

materials from the Brusers or their property manager, Mr. Hunt.”

[Id. at ¶ 5.]

           In review of the exchange between counsel, BOH has

also demonstrated that the Brusers did not intend to comply with

the Receivership Order.   [OSC Motion, Decl. of Counsel (“Bolton

Decl.”), Exh. 1 (3/22/19 emails between the Brusers’ counsel,

Gary Dubin, and BOH’s counsel, Johnathan Bolton), Exh. 2

(3/25/19 emails between Mr. Dubin and Mr. Bolton).]   On

March 22, 2019, Mr. Bolton left Mr. Dubin a voicemail message,

to which Mr. Dubin responded in an email that “Mike Bruser is

presently in delicate negotiations with existing tenants and

with new tenants and any attempt to injection [sic] a so-called

temporary receiver into Discovery Bay Commercial Center would be

unacceptably harmful if not completely disastrous.”   [Bolton

Decl., Exh. 1 at 2-3.]    Mr. Dubin then explained that,

                                 16
           if the Ninth Circuit Court of Appeals will not
           issue a stay we will return to Judge Kobayashi to
           seek a stay of her Order from her, and failing
           that, my clients will deposit in court whatever
           amount is needed to prevent irreparable damage to
           their $20,000,000 investment that contrastingly
           has no liens whatsoever on it.

[Id. at 2.]   On March 25, 2019, Mr. Dubin told Mr. Bolton: “As I

have repeatedly explained to you, having a temporary receiver at

the Discovery Bay Commercial Center would disrupt ongoing

negotiations with existing and perspective tenants and besides

being wasteful would be of lasting injury to the profitability

of the Center and in no one’s interest.”   [Bolton Decl., Exh. 2

at 3.]   From Mr. Dubin’s representations, it is clear the

Brusers did not permit the Temporary Receiver to collect either

rents or records, and that the Brusers intended to challenge the

Receivership Order.   Because BOH presented clear and convincing

evidence that there was a specific and definite court order,

that the Brusers did not comply with, the Court looks to the

Brusers to show what steps they have taken to comply.

           The Brusers do not dispute that they did not turn over

the rents or records pursuant to the Receivership Order.     The

joint Declaration of Michael David Bruser and Lynn Bruser, dated

March 29, 2019 (“Bruser Declaration”) simply demonstrates that

the Brusers did not personally know, nor did they have any

conversations with, the Temporary Receiver.   [OSC Opp., Bruser

Decl. at ¶ 3.]   They further state that the Temporary Receiver

                                17
should have been aware that the Brusers “reside in California

and all questions regarding the pending dispute with Bank of

Hawaii should have been referred to their counsel in Honolulu.”

[Id. at ¶ 6.]    Nothing here shows the Brusers complied with the

Receivership Order.

             Nor does the Declaration of Tony N. Bruser (“Tony

Decl.”) show that the Brusers complied with the Receivership

Order.9   Instead, it appears Mr. Hunt and the Temporary Receiver

communicated on at least four occasions regarding the Temporary

Receiver’s request to review the Commercial Unit’s records and

files, and there were a series of conversations between Mr. Hunt

and Tony Bruser, and Michael Bruser and Tony Bruser, regarding

the Temporary Receiver’s request to review the records and

files.    [OSC Opp., Tony Decl. at ¶¶ 3-5.]   Although Tony Bruser

states Michael Bruser “was working on travel plans to fly out to

Honolulu to meet with Mr. Sobrero,” [id. at ¶ 4,] no meeting

appears to have taken place, given that Michael Bruser claims he

has not “had any conversation with anyone identified [as Steve

Sobrero].”    [Bruser Decl. at ¶ 3.]   On March 22, 2019, the

Temporary Receiver again contacted Mr. Hunt “concerning

accessing files, etc.,” and Mr. Hunt relayed this call to Tony




     9 Tony Bruser “assist[s his] father and his wife, Michael
and Lynn Bruser, with property management at Discovery Bay
Center in Honolulu, Hawaii.” [Tony Decl. at ¶ 1.]
                                  18
Bruser.   [Tony Decl. at ¶ 5.]   Tony Bruser contacted

Michael Bruser regarding the March 22, 2019 call, and

Michael Bruser instructed Tony Bruser to ask Mr. Hunt to have

the Temporary Receiver contact Mr. Dubin.     [Tony Decl. at ¶ 5.]

The Brusers’ counsel did not submit a declaration either

confirming or denying whether this conversation ever took place.

           Based on the record before this Court, there is clear

and convincing evidence that the Brusers did not turn over any

records pursuant to the Receivership Order.     See Enforma Nat.

Prods., 362 F.3d at 1211.    While there was some discussion about

Michael Bruser meeting the Temporary Receiver to explain the

Commercial Unit records, no evidence exists that steps were

taken to do so.   Instead, it is clear that the Brusers chose not

to comply with the Receivership Order, and represented to BOH

their intent to seek a stay, which would frustrate the purpose

of the Receivership Order.   See Cetacean Research, 774 F.3d at

948 (“‘[e]very affirmative order in equity carries with it the

implicit command to refrain from action designed to defeat it’”

(brackets in Cetacean Research) (quoting NLRB v. Deena Artware,

Inc., 361 U.S. 398, 413, 80 S. Ct. 441, 4 L. Ed. 2d 400 (1960)

(Frankfurter, J., concurring))).      There is no evidence which

demonstrates that the Brusers have complied with the

Receivership Order.



                                 19
            The Court therefore denies the Brusers’ Objections as

to their challenge to the magistrate judge’s finding that the

Brusers violated a specific and definite court order.

     B.     Reasonable Steps to Comply

            A party will not be held in contempt if that party’s

action “appears to be based on a good faith and reasonable

interpretation of the court’s order.”     Reno Air, 452 F.3d at

1130 (citation and quotation marks omitted).     “Substantial

compliance with the court order is a defense to civil contempt,

and is not vitiated by a few technical violations where every

reasonable effort has been made to comply.”     Dual-Deck, 10 F.3d

at 695 (citations and internal quotation marks omitted).

            The Brusers object to the magistrate judge’s finding

that the Brusers did not take reasonable steps to comply with

the Receivership Order, nor explained why compliance was not

possible.   [Objections at 9-10.]     The Brusers again point to the

Temporary Receiver’s absence, and argue that the magistrate

judge improperly assessed the credibility of the witnesses in

finding the Brusers did not take steps to comply with the

Receivership Order.   Based on the same set of facts described

above, the Court does not find the Brusers’ arguments

persuasive.   The Temporary Receiver attempted to contact the

Brusers, and did reach the Brusers’ property manager, Mr. Hunt,

at least three times by phone, and once by email, to discuss

                                 20
review of the Commercial Unit’s records, [Tony Decl. at ¶¶ 3-5,]

and BOH’s counsel engaged in a heated exchange with the Brusers’

counsel regarding the collection of the rents and records,

[Bolton Decl., Exh. 1].   In both instances, neither the Brusers

nor their counsel demonstrated an attempt to cooperate with the

Temporary Receiver’s request that the Brusers turn over the

rents and records to the Commercial Unit.   Still, the Brusers

argue that “despite their best efforts” it was difficult “to

connect with a sporadically appearing telephoning temporary

receiver who when invited to meet with Mr., [sic] Bruser, which

was essential for him to intelligent [sic] perform his duties,

he disappeared for what became several weeks.”   [Objections

at 9-10.]   Aside from Tony Bruser’s statement that Michael

Bruser was “working on travel plans” to meet with the Temporary

Receiver, [Tony Decl. at ¶ 4,] the Brusers present no evidence

of their “best efforts” to contact the Temporary Receiver.     This

lack of evidence, coupled with Mr. Dubin’s correspondence with

Mr. Bolton outlined above regarding a stay, weighs against

finding that the Brusers took every reasonable step to comply

with the Receivership Order.   See Jou v. Adalian, Civil No. 09–

00226 JMS–KSC, 2014 WL 1775608, *3 (D. Hawai`i Apr. 9, 2014)

(citing United States v. Ayers, 166 F.3d 991, 994 (9th Cir.

1999)).   For these reasons, the Court denies this portion of the

Brusers’ Objections and adopts the portion of the magistrate

                                21
judge’s F&R recommending that the OSC Motion be granted.     The

Brusers are therefore ordered to show cause as to why they

should not be held in civil contempt for their failure to comply

with the Receivership Order, and must file their response to

this Order by August 28, 2019.

IV.    Denial of Counter-Motion

            Finally, the Brusers argue the magistrate judge erred

in recommending this Court deny their Counter-Motion, which

sought to “substitute asset security or substitute cash for the

temporary receivership.”   [Objections at 11.]    The Brusers argue

this would make it unnecessary to have a temporary receiver take

possession of the Commercial Unit’s records and finances.     As an

initial matter, a properly framed counter motion “rais[es] the

same subject matter as an original motion [and] may be filed by

the responding party together with the party’s opposition.”

Local Rule LR7.9.   In review of the Counter-Motion and the OSC

Motion, it does not appear that the Brusers have raised the same

subject matter as the OSC Motion.      The Counter-Motion seeks a

stay of the Receivership Order or removal of the Temporary

Receiver, and contends the Temporary Receiver and BOH engaged in

bad faith in collecting the Judgment.     [Counter-Motion at 11-

15.]   The OSC Motion concerns the Brusers’ failure to comply

with the Receivership Order and seeks their immediate compliance

and to have the Brusers held in civil contempt.     Because the OSC

                                  22
Motion and Counter-Motion seek different and separate forms of

relief, the Court agrees with the magistrate judge that the

Counter-Motion does not comply with Local Rule 7.9.

Nevertheless, even considering the merits of the Counter-Motion,

this Court would deny it because the portion of the Counter-

Motion seeking a stay is simply a rehash of the Brusers’ legal

and factual arguments addressed in the 2/7/19 Order and the

Reconsideration Order; and the portion of the Counter-Motion

asserting that BOH and the Temporary Receiver acted in bad faith

is unsupported by any evidence.

           First, the Brusers’ argument that a stay is warranted

based on the Hawai`i Supreme Court granting certiorari in SCWC-

XX-XXXXXXX, because it is certain the supreme court will reverse

the lower court’s decision, was already argued and rejected in

the Reconsideration Order.   See Reconsideration Order, 2019 WL

404172 at *4.   This is essentially a second motion for

reconsideration of the Court’s rulings in the 11/23/18 Order,

and based on the same arguments this Court previously denied.

Second, the Brusers’ argument that staying the case based on

“such financial terms as are reasonable and just considering the

value of their Commercial [Unit],” [Counter-Motion at 12,] was

previously argued and rejected by this Court in the 2/7/19

Order.   See 2/7/19 Order at *6 (“The Court rejects the Brusers’

argument that they are entitled to a stay as a matter of right,

                                  23
with the posting of a bond in the form of the Commercial

Unit.”).    To the extent the Brusers have raised it again, this

is an untimely and baseless motion for reconsideration of the

2/7/19 Order, which raises no new arguments, law, or facts.10

Should they entertain any thought of raising it again, they

should not.    Raising such a frivolous argument will be met with

sanctions.    The Court therefore denies this portion of the

Brusers’ Objections.

             Finally, the Brusers’ contention that BOH and the

Temporary Receiver have acted in bad faith is soundly rejected.

The Brusers have not produced any evidence that either BOH or

the Temporary Receiver acted in bad faith.    The Brusers’




     10   This Court stated:

                  This district court recognizes three
                  circumstances where it is proper to grant
                  reconsideration of an order: “(1) when there
                  has been an intervening change of
                  controlling law; (2) new evidence has come
                  to light; or (3) when necessary to correct a
                  clear error or prevent manifest injustice.”
                  Tierney v. Alo, Civ. No. 12-00059 SOM/KSC,
                  2013 WL 1858585, at *1 (D. Hawaii May 1,
                  2013) (citing School District No. 1J v.
                  ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.
                  1993)). . . .

             Riley v. Nat’l Ass’n of Marine Surveyors, Inc.,
             Civil No. 14-00135 LEK-RLP, 2014 WL 4794003, at
             *1 (D. Hawai`i Sept. 25, 2014).

Reconsideration Order, 2019 WL 404172, at *3 (alteration in
Reconsideration Order).
                                  24
argument concerning BOH’s motives in seeking the appointment of

a temporary receiver is speculative, and is unsupported by any

evidence.   Further, the March 25, 2019 email in which Mr. Bolton

summarized the Temporary Receiver’s duties, does not support the

Brusers’ argument that BOH has continuously misrepresented the

powers of the Temporary Receiver.     See Counter-Motion at 14

(citing Bolton Decl., Exh. 2).   Instead, this same email chain,

establishes that BOH’s counsel attempted to work with the

Brusers to assure them that the Temporary Receiver could operate

“behind the scenes without any of the tenants’ knowledge” to

address the Brusers’ concerns that the Temporary Receiver would

disrupt ongoing negotiations at the Commercial Unit.    [Bolton

Decl., Exh. 2 at 2-3.]   Moreover, BOH tried to work with the

Brusers to give them time to “agree to comply with the Court’s

order” prior to seeking relief from this Court.    [Id. at 2.]

BOH’s attempts to reach an agreement with the Brusers and

provide notice of their intent to seek Court assistance are the

opposite of bad faith, and the Brusers’ characterization of

these actions is baseless.

            In sum, this Court agrees with the magistrate judge’s

recommendation to deny the Counter-Motion, and therefore adopts

this portion of the F&R.




                                 25
                              CONCLUSION

          On the basis of the foregoing, the Brusers’ Objections

to the magistrate judge’s Findings and Recommendation to Grant

Defendant’s Motion for Order to Show Cause and to Deny

Plaintiffs’ Counter-Motion, filed May 17, 2019, is HEREBY DENIED

and the magistrate judge’s F&R is HEREBY ADOPTED.   BOH’s OSC

Motion is HEREBY GRANTED, and the Brusers are ORDERED to show

cause as to why they should not be held in civil contempt for

their failure to comply with the Receivership Order, filed

February 13, 2019.   The Brusers are ORDERED to file a response

to this Order by August 28, 2019, and to appear before this

Court on September 4, 2019 at 3:30 p.m. to show cause as to why

they should not be held in civil contempt.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, August 8, 2019.




MICHAEL DAVID BRUSER, ET AL. VS. BANK OF HAWAI`I, ET AL., ETC.;
CV 14-00387 LEK-WRP; ORDER DENYING PLAINTIFFS' OBJECTIONS AND
ADOPTING THE MAGISTRATE JUDGE'S FINDINGS AND RECOMMENDATION TO
GRANT DEFENDANT'S MOTION FOR ORDER TO SHOW CAUSE AND TO DENY
PLAINTIFFS' COUNTER MOTION




                                  26
